Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II, claims 13-21 in the reply filed on 2/15/22 is acknowledged.
Claims 1-12, 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawkes et al. (US. 20180235684).
Hawkes discloses a bone screw driving system fig. 1-3 comprising: a bone screw 36 having a drive recess (see modified fig. 5 below)  and a seating surface (see modified fig. 5 below)  of the drive recess; a driver 14 including an elongate shaft assembly having a proximal end portion 20, a distal end portion 22 configured to connect to the bone screw, and a longitudinal axis extending therebetween figs  1-3; an inner drive member 12 of the distal end portion of the driver elongate shaft assembly configured to extend into the drive recess of the bone screw fig. 3-4; a distal surface of the inner drive member configured to seat against the seating surface of the drive recess (see modified fig. 5 below) ; an outer expansion locking member 34 of the distal end portion of the driver elongate shaft assembly shiftable along the longitudinal axis relative to the inner drive member fig. 8; the outer expansion locking member 34 having an initial configuration fig. 8 wherein the outer expansion locking member is proximal of the inner drive member distal surface and the outer expansion locking member permits the inner drive member to be advanced into the drive recess of the bone screw; and the outer expansion locking member having an expanded configuration figs 3-5 wherein the outer expansion member is shifted distally from the initial configuration while remaining proximal of the inner drive distal surface and extends laterally outward of the inner drive member to engage the bone screw and fix the bone screw to the distal end portion of the driver elongate shaft assembly (paragraphs 37-45), wherein the bone screw drive recess includes an undercut (see modified fig. 5 below)  and the outer expansion locking member extends into the undercut with the outer expansion locking member in the expanded configuration thereof figs 3-5, wherein the outer expansion locking member includes locking portions of a plurality of resilient arms (fingers) 34 of the elongate shaft assembly distal end portion, the locking portions configured to fit into the undercut with the outer expansion locking member in the expanded configuration thereof figs 3-5, wherein the drive recess of the bone screw includes a proximal, smaller diameter portion and a distal, larger diameter portion (see modified fig. 5 below)  ; and wherein the outer expansion locking member includes at least a portion thereof received in the lower, larger diameter portion with the outer expansion locking member in the expanded configuration and outside of the lower, larger diameter portion with the outer expansion member in the initial configuration figs 3-5, wherein the inner drive member includes a ramp surface (see modified fig. 5 below)  and at least one side surface extending intermediate the ramp surface and the distal surface fig. 5; and wherein the outer expansion locking member shifts along the ramp surface of the inner drive member and is urged laterally outward by the ramp surface as the outer expansion locking member is reconfigured between the initial and expanded configurations figs 3-5, 8, wherein the ramp surface includes a lower end portion and the bone screw drive recess includes a redirecting surface 42, fig. 4 extending transverse to the longitudinal axis; and wherein the inner drive member includes an axial height sized to position the ramp surface lower end portion substantially level with the redirecting surface when the distal surface of the inner drive member is seated against the seating surface of the drive recess (paragraphs 38, 39, 42, 44), wherein the driver elongate shaft assembly includes an outer sleeve portion 14 connected to the outer expansion locking member 34, the outer sleeve portion and outer expansion locking member connected thereto being shiftable relative to the inner drive member in a proximal direction fig. 3-5 to reconfigure the outer expansion locking member from the initial configuration to the expanded configuration figs 3-5 and being shiftable in an opposite fig. 8, distal direction to reconfigure the outer expansion locking member from the expanded configuration to the initial configuration, wherein the screw has a unitary, one-piece construction fig. 3, wherein the bone screw and inner drive member form a pocket extending about the inner drive member to receive the outer expansion locking member with the inner drive member distal surface seated against the drive recess seating surface figs 3-5.

    PNG
    media_image1.png
    521
    747
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775